FILED

UNITED STATES DISTRICT COURT

FOR,THE DISTRICT OF COLUMBIA FEB 1 4 2053
Clark, . . '

Clyde LaCy Rattler, ) C°""$ l'llfs sta

Plaintiff, §

v. § Civil Action No.  
Secretary of Health and Human Services, §

Defendant. §

MEMORANDUM OPINION

This matter, transferred from the Southem District of New York, is before the Court on
its initial review of plaintiffs pro se complaint and application to proceed in forma pauperis.
The application will be granted and the complaint dismissed for lack of subject matter
j urisdiction. See Fed. R. Civ. P. l2(h)(3) (requiring dismissal of an action "at any time" the
Court determines that it lacks subject matter jurisdiction).

Plaintiff is a District of Columbia resident suing the Secretary of Health and Human
Services for "an unlimited sum of money[.]" Compl. at 4. As the basis of federal court
jurisdiction, plaintiff states that the defendant "breach[ed] an express or implied term of a
contract with [him]," id. at 2, but he identifies his injury as "a deform [sic] (RT) elbow." Id. at 3.
Plaintiff has stated no supporting facts and, thus, has failed to satisfy the minimal pleading
requirements of Rule 8(a) of the F ederal Rules of Civil Procedure. In any event, a claim for
monetary damages against the United States is cognizable under the Federal Tort Claims Act
("FTCA"), 28 U.S.C. §§ 2671 et seq. Such a claim is maintainable, however, only after the
plaintiff has exhausted his administrative remedies by "first present[ing] the claim to the

appropriate Federal agency. . . ." 28 U.S.C. § 2675, This exhaustion requirement is

\A

jurisdictional. See GAF Corp. v. United States, 818 F.2d 901, 917-20 (D.C. Cir. 1987); Jackson
v. United Stales, 730 F.Zd 808, 80.9 (D.C. Cir. 1984); Stokes v, U.S. Postal Service, 937 F. Supp.
11, 14 (D.D.C. 1996).

Plaintiff has not indicated that he exhausted his administrative remedies under the FTCA.
Therefore, the complaint will be dismissed. See Abdurrahman v. Engstrom, 168 Fed.Appx. 445,
445 (D.C. Cir. 2005) (per curiam) ("[T]he district court properly dismissed case [based on
unexhausted FTCA claim] for lack of subject matter jurisdiction."). A separate Order

accompanies this Memorandum Gpinion.

 amtrak mar

~q United States District Judgd
Dar@; February /0 , 2011